Citation Nr: 0206672	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  99-06 054	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

1.  Entitlement to an effective date earlier than September 
8, 1997 for the resumption of disability compensation 
benefits for residuals of shell fragment wounds of the 
posterior chest and left knee.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the left knee.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound to the posterior chest.  

4.  Entitlement to a rating in excess of 10 percent for a 
scar as a residual of a shell fragment wound of the left 
lateral thigh.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 until 
October 1969.

Historically, by rating decision of February 1970, the RO 
granted service connection for residuals of shell fragment 
wounds to the left lateral thigh, posterior chest, left knee 
and anterior chest, each rated noncompensably disabling.  The 
veteran appealed, and by rating decision of May 1972, the RO 
granted a 10 percent rating for residuals of shell fragment 
wounds to the left knee, and a 10 percent rating for 
residuals of a shell fragment wound to the posterior chest, 
effective from October 2, 1970, for a combined 20 percent 
rating.  Subsequently, the veteran's compensation benefits 
were discontinued, at his request, effective April 23, 1980.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
in which the RO denied reinstatement of compensation benefits 
prior to September 8, 1997, denied compensable ratings for 
residuals of shell fragment wounds to the posterior chest and 
the left knee, and granted a 10 percent rating for a scar of 
the left lateral thigh as a residual of a shell fragment 
wound, effective September 8, 1997.  The veteran timely 
appealed these determinations to the Board. 

In an October 2000 decision, the Board recharacterized the 
claims for increased ratings for residuals of shell fragment 
wounds to the posterior chest and left knee as including 
claims for restoration of the previously assigned 10 percent 
disability rating for each disability, and restored the 
previously assigned 10 percent ratings.  In its decision, 
however, the Board also denied ratings in excess of 10 
percent each for residuals of shell fragment wounds to the 
posterior chest, left knee, and left thigh, as well as denied 
entitlement to an effective date earlier than September 8, 
1997, for the resumption of disability compensation benefits 
for residuals of shell fragment wounds of the left knee and 
posterior chest.  The veteran appealed the denials to the 
United States Court of Appeals for Veterans Claims (Court).

In a March 2001 order, the Court granted a Joint Motion for 
Partial Remand and to Stay Proceedings (joint motion) filed 
by counsel for both parties, vacating the Board's October 
2000 decision as to the denial of a rating in excess of 10 
percent for each of the conditions at issue, as well as the 
earlier effective date, and remanding these matters to the 
Board for further proceedings consistent with the joint 
motion.  


FINDINGS OF FACT

1.  In correspondence received on February 26, 1980, the 
veteran expressed his desire to renounce the payment of 
compensation benefits, effective April 23, 1980, for the 
reason that he was returning to active duty status.

2.  In response to the veteran's request, the RO discontinued 
payment of monetary benefits for the veteran's service-
connected disabilities, effective April 23, 1980.

3.  The RO received the veteran's September 8, 1997 
application to resume receiving compensation benefits for the 
service-connected residuals of shell fragment wounds to the 
posterior chest and left knee later in September 1997; this 
was the veteran's first notice to VA that he had not actually 
returned to active duty status and was not in receipt of 
active duty pay on or after April 23, 1980.

4.  The residuals of shell fragment wounds to the posterior 
chest are shown to involve no more than moderate overall 
muscle injury; there is a retained foreign body in the right 
posterior chest wall, but the scar is not shown to be 
superficial, poorly nourished, and subject to repeated 
ulceration, to be tender and painful on objective 
demonstration, or to result in any limitation of function.  

5.  The residuals of shell fragment wounds to the left knee 
are shown to involve no more than moderate overall muscle 
injury; there is a retained foreign body in the soft tissue 
of the left knee, but the scar is not shown to be 
superficial, poorly nourished, and subject to repeated 
ulceration, to be tender and painful on objective 
demonstration, or to result in any limitation of function.  

6.  The residuals of a shell fragment wound to the left 
lateral thigh are currently manifested by a scar that is 
mildly tender on palpation but for which there are no other 
identifiable objective findings.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 8, 
1997 for the resumption of payment of compensation benefits 
for the service-connected residuals of shell fragment wounds 
to the posterior chest and left knee are not met.  
38 U.S.C.A. §§ 5107, 5110, 5306(b), 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.106, 3.400(o), 3.400(s) (2001).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound to the posterior chest 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.56, 4.73, Diagnostic Code 5321, 
4.118, Diagnostic Codes 7803-7805 (2001).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the left knee are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.56, 4.73, Diagnostic Code 5312, 4.118, 
Diagnostic Codes 7803-7805 (2001).

4.  The criteria for a rating in excess of 10 percent for a 
scar as a residual of a shell fragment wound of the left 
lateral thigh are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.56, 4.73, 4.118, 
Diagnostic Codes 7800-7805 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board points out that the Court's March 
2001 order noted that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L.No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions and 
additional requirements pertaining to the VA's duty to 
assist.  See Pub. L.No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified, as amended, at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West supp. 2001)).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  See Pub.L.No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective Applicability 
Provisions)(West Supp. 2001).  

The Court's order directed that the Board consider the claims 
in light of the duties imposed by the Act.  Subsequent to the 
Court's March 2001 order, pertinent regulations that 
implement the Act were promulgated.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159 and 3.326).   Except as other 
provided, those regulations are effective November 9, 2000.  
Id. 

The Board notes that, in this case, the RO has not yet had an 
opportunity to consider the claim on appeal in light of the 
above-noted change in the law and is implementing 
regulations.  Nonetheless, the Board determines that the new 
legal authority does not prevent the Board from proceeding to 
an adjudication of the claims at issue, at this juncture, 
because the duties imposed by the new legal authority have, 
essentially, been met.  

As evidenced by the June 11, 1998 statement of the case and 
various documents generated in connection with the appeal, 
the RO has given the veteran and his representative notice of 
the pertinent laws and regulations governing his claims and 
the reasons for the denial of those claims.  Moreover, in the 
joint motion and in various subsequent documents, they have 
been provided notice of the VCAA and afforded the opportunity 
to present information and evidence in support of the claims.  
The Board thus finds the veteran and his representative have 
been provided notice of the information and evidence 
necessary to substantiate the claims, and has been afforded 
ample opportunity to submit such information and evidence.  
Furthermore, it appears that all evidence pertinent to each 
of the claims is of record, and neither the veteran nor his 
representative has identified any existing pertinent evidence 
that is necessary for a fair adjudication of any of the cited 
issues that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the issues on appeal without first remanding them to the 
RO for initial consideration under the new law, and/or 
additional development or notification action, poses no risk 
of prejudice to the veteran.  See e.g., Bernard v. Brown, 4 
Vet.App. 384, 394 (1993).

I.  Earlier Effective Date for Resumption of Payment of 
Compensation Benefits.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(a) 
(2001).  

Any person entitled to compensation under any of the laws 
administered by the Secretary may renounce the right thereto.  
The application renouncing the right shall be in writing over 
the person's signature.  Upon the filing of such an 
application, payment of such benefits and the right thereto 
shall be terminated, and such person shall be denied any and 
all rights thereto from such filing.  Renouncement of rights 
shall not preclude any person from filing a new application 
for compensation at a later date, but such new application 
shall be treated as an original application.  38 U.S.C.A. 
§ 5306(b); 38 C.F.R. §§ 3.106(a), (b).

The effective date of an evaluation and award of 
compensation, when there has been renouncement, will be the 
date of receipt of the claim, except as provided in 38 C.F.R. 
§ 3.106(c) [pertaining to pension and parents' dependency and 
indemnity compensation]. 38 C.F.R. § 3.400(s).

Historically, the RO granted separate 10 percent ratings, 
effective October 2, 1970, for residuals of shell fragment 
wounds of the posterior chest and left knee in a May 1972 
rating decision.

In a letter received on February 26, 1980, the veteran wrote 
to the RO and indicated that he was going to return to active 
duty status on April 23, 1980.  He requested that his 20 
percent service-connected disability payment be waived.  The 
RO stopped payment of compensation benefits to the veteran 
effective April 23, 1980.

In correspondence to the RO dated September 8, 1997, the 
veteran requested reinstatement of payment of his disability 
compensation benefits for residuals of shell fragment wounds 
to the posterior chest and left knee, to include retroactive 
benefits.  He stated at that time that he had never re-
enlistment into the military.  In a subsequent statement 
received in October 1997, he indicated that he thought the 
military would subsequently realize that he had not re-
entered service after the paperwork process, and resume his 
compensation payments, but that this did not happen.  

In response to the veteran's correspondence, the RO scheduled 
the veteran for VA examinations in December 1997 and January 
1998.  Based on the clinical findings from those 
examinations, service connection was resumed for residuals of 
shell fragment wounds to the posterior chest and left knee in 
a March 1998 rating decision, with an effective date of 
September 8, 1997  However, each disability rating was 
assigned a noncompensable evaluation.  In a June 1998 
statement of the case, the RO denied entitlement to an 
effective date prior to September 8, 1997, for the resumption 
of disability compensation benefits.

Initially, the Board finds that this issue is a matter in 
which the law, rather than the evidence, is dispositive.  
Therefore, in cases such as this, where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The veteran contends that an effective date prior to 
September 8, 1997, the date of receipt of his claim for 
reinstatement of VA compensation benefits, should be 
assigned.  Specifically, he argues that his compensation 
benefits should never have been terminated because he did 
not, in fact, return to active duty status.

Following a review of the evidence in light of the governing 
legal authority, the Board finds that the veteran's claim 
must be denied.  Regardless of the fact that he did not 
actually return to active duty status, his February 1980 
correspondence to the RO was, effectively, a renouncement of 
his right to receive compensation payments.  As noted above, 
renouncement of rights shall not preclude any person from 
filing a new application for compensation at a later date, 
but such new application shall be treated as an original 
application, and no payments shall be made for any period 
before the date such new application is filed.  See 
38 U.S.C.A. § 5306(b); 38 C.F.R. §§ 3.106(a), (b) and 
3.400(s).  In accordance with the laws and regulations 
pertinent to this case, the RO had no alternative but to 
treat the veteran's September 1997 claim as an original claim 
for compensation benefits.  As such, legal entitlement to the 
benefit sought is not shown.

The Board has carefully considered the veteran's situation.  
In this case, VA discontinued the payment of disability 
compensation payments on April 23, 1980, the date he himself 
had reported that he would be returning to active duty 
status.  The appellant did not affirmatively inform the VA 
that he did not re-enter the military, and admitted that he 
relied upon the progression of paperwork for the VA to be 
made aware of this fact.  He did not submit an application to 
VA seeking resumption of payment of monetary compensation 
until September 8, 1997, more than seventeen years later.  
While the veteran now takes issue with the fact that VA did 
not verify whether active duty benefits were actually paid, 
the fact remains that the veteran renounced his right to 
receive compensation benefit payments in February 1980, and 
that he was in the best position to subsequently notify VA 
that he had not returned to active duty status.  The Board 
emphasizes that the departmental duty to assist the veteran 
is neither a one-way street, nor a blind alley.  See Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  When the veteran did 
notify VA of his status, many years after his February 1980 
letter, the RO promptly restored entitlement to compensation 
benefits for his service-connected disabilities, effective 
September 8, 1997, the date of his notification.  These 
actions are entirely consistent with the effective date 
criteria governing reopened claims for monetary compensation 
after an earlier renouncement of that benefit.

Based on the foregoing, and consistent with the holding of 
the Court in Sabonis and the governing laws and regulations, 
the Board concludes that there is no legal basis upon which 
an earlier effective date may be assigned for the resumption 
of payment of disability compensation benefits and, 
therefore, the claim must be denied by operation of law.  As 
a result, the veteran's claim for an effective date earlier 
than September 8, 1997, for the receipt of compensation 
benefits following his renouncement of a prior disability 
compensation award is denied.

II.  Increased Ratings

The veteran asserts that the symptoms associated with his 
service-connected residuals of a shell fragment wound of the 
left knee, residuals of a shell fragment wound to the 
posterior chest, and scar as a residual of a shell fragment 
wound of the left lateral thigh are more disabling than 
reflected by the currently assigned 10 percent evaluations, 
and warrant higher ratings. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes, at the outset, that the rating schedule 
criteria for evaluating muscle injuries were changed, 
effective July 3, 1997.  However, the veteran's current 
claims for increased ratings were not filed until September 
1997.  As such, only the revised criteria are for application 
in the veteran's appeal.

The VA's rating schedule set forth criteria for defining 
slight, moderate, moderately severe, and severe muscle 
injuries due to gunshot wounds or other trauma.  See 
38 C.F.R. § 4.56.  At least moderate muscle injury is present 
in the case of a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effective of high 
velocity missile, residuals of debridement or prolonged 
infection.  A moderately severe muscle injury is one 
involving a through and through or deep penetrating wound by 
a small high velocity missile or large low velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  38 C.F.R. § 4.56(d)(2), 
(3).

When muscle injury to Muscle Group XII is slight, a 
noncompensable rating is assigned.  38 C.F.R. § 4.73, 
Diagnostic Code 5312.  When muscle injury is moderate, a 10 
percent rating is assigned.  Id.  Moderately severe injury to 
Muscle Group XII is rated 20 percent disabling.  Id.  Severe 
injury to Muscle Group XII is rated 30 percent disabling.  
Id.

When muscle injury to Muscle Group XXI is slight, a 
noncompensable rating is assigned.  38 C.F.R. § 4.73, 
Diagnostic Code 532.  Moderate injury to Muscle Group XXI is 
rated 10 percent disabling.  Id.  When muscle injury to 
Muscle Group XXI is either moderately severe or severe, a 20 
percent rating is assigned.  Id.

Scars that are tender and painful on objective demonstration, 
or poorly nourished with repeated ulceration, are rated 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Other scars are rated on the basis of limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

Following a careful review of the evidence of record in light 
of the above criteria, the Board finds that current clinical 
findings do not establish entitlement to ratings in excess of 
10 percent each for residuals of shell fragment wounds to the 
posterior chest, left knee or left thigh.  The service 
medical records reveal that the veteran sustained superficial 
fragment wounds involving the posterior chest, left thigh, 
left knee and right back in June 1968.  The wound to the 
posterior chest was described as penetrating but not deeply 
penetrating.  Prolonged infection was not present.  There was 
no sloughing of soft parts and intermuscular scarring was not 
present.  Post-service x-rays revealed retained fragments in 
the posterior chest and soft tissue of the left knee.

In conjunction with his claim for resumption of compensation 
benefits and entitlement to increased ratings, the veteran 
indicated in a September 1997 statement that he was not 
receiving any treatment for his residuals of shell fragment 
wounds.  Thereafter, the veteran was seen for VA examinations 
in December 1997 and January 1998.

On VA examination in December 1997, the veteran reported a 
history of shell fragment wounds in service that were treated 
with local suturing and did not require hospitalization.  He 
said that he spit blood for one month after the incident.  He 
described pain on the right side of his back with increasing 
muscle spasms in the last year and some tingling around the 
injury.  He further noted numbness in his right hand in the 
middle and ring fingers that is worse with reaching or 
lifting.  With respect to the shell fragment wound to the 
left thigh, the veteran reported ongoing pain in the left 
thigh which constant but at a low level.  On examination, the 
veteran 
was noted to have a scar on the left lateral thigh that was 
mildly tender to palpation.  A scar on the posterior chest 
was nonraised and nontender.  The left knee exhibited full 
range of motion with no evidence of swelling.  The diagnostic 
impression included status post right posterior chest shell 
fragment wound with ongoing pain, left anterior thigh shell 
fragment wound with ongoing pain.  A chest x-ray revealed a 
metallic foreign body projected over the right posterior 
chest.  However, the VA examiner noted that the veteran's 
records were not available for review.

The veteran was afforded another VA examination in January 
1998.  At that time, x-rays revealed retained foreign bodies 
in the veteran's chest and left thigh.  The veteran reported 
that at that time of his original injuries in service, he was 
not that bad off and did not really see a doctor.  He was 
returned to regular duty after seven weeks.  The veteran 
indicated that he had worked as an auto mechanic for the 
previous 18 years and was getting along fairly well.  He 
complained of increasing pain in the low back that radiates 
to his right thigh and foot.  On examination, the veteran was 
noted to have a well-healed scar of the posterior chest with 
no evidence of infection.  Another scar over the left lateral 
thigh was indicated to be well healed.  There was no sensory 
or motor deficit of either lower extremity.  The veteran was 
noted to have rather marked crepitus palpable on motion of 
the left knee; there was no evidence of effusion, and 
stability of the knee was reported to be very good.  The 
examiner noted that the examination had been conducted during 
a period of quiescent symptoms.  The diagnosis was shrapnel 
injuries to the chest wall and left thigh, degenerative 
intervertebral disc disease with radicular irritation to the 
lower right leg, and chondromalacia patella of the left knee.

In light of the above, the Board finds that the residuals of 
shell fragment wounds to the posterior chest are shown to 
involve no more than moderate overall muscle injury, and that 
the residuals of shell fragment wounds of the left knee are 
shown to involve no more than moderate overall muscle injury.  
Findings of moderate muscle injury is consistent with the 
currently assigned 10 percent ratings for moderate muscle 
injury to Muscle Groups XII and XXI pursuant to the 
provisions of 38 C.F.R. §§ 4.56 and 4.73, Diagnostic Codes 
5312 and 5321, respectively.  There also is no basis for 
assignment of a separate compensable evaluation for any 
associated scar of the chest wall or the left knee.  While 
there is a retained foreign body in the right posterior chest 
wall, and the knee, neither scar is shown to be superficial, 
poorly nourished, and subject to repeated ulceration, to be 
tender and painful on objective demonstration, or to result 
in any limitation of function.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805.  

The medical evidence cited to above also establishes that the 
residual of a shell fragment wound to the left lateral thigh 
currently consists only of a scar that is mildly tender on 
palpation; this finding is consistent with the currently 
assigned 10 percent evaluation under Diagnostic Code 7804.  
In the absence of any other identifiable objective findings 
pertaining to the shell fragment wound, there is no basis for 
evaluation of the residual under any other diagnostic codes, 
to include those pertaining to muscle injuries.  Moreover, as 
the scar is not a disfiguring scar of the head, face or neck, 
is not a scar from a second or third degree burn, and is not 
shown to involve any limitation of function, there is no 
basis for evaluation of the scar under any pertinent 
diagnostic code pursuant to which an evaluation in excess of 
10 percent for a scar is assignable.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800-7805.  Hence, the veteran's left lateral 
thigh scar is appropriately rated as 10 percent disabling 
under Diagnostic Code 7804. 

For the all the forgoing reasons, the Board determines that 
there is no schedular basis for assignment of an increased 
rating for any of the disabilities under consideration.  
Additionally, there is no showing that the any of the 
disabilities reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that no disability is objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating); to warrant frequent 
periods of treatment or hospitalization; or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand or 
refer any of the increased rating claims for accomplishment 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In view of the foregoing, the Board must deny veteran's 
claims for a rating in excess of 10 percent each for the 
residuals of shell fragment wounds of the posterior chest, 
left knee and left thigh.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against each of the veteran's claims for an 
increased evaluation, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

An effective date prior to September 8, 1997, for the 
resumption of payment of VA disability compensation benefits, 
is denied.

A rating in excess of 10 percent for residuals of a shell 
fragment wound to the posterior chest is denied.

A rating in excess of 10 percent for residuals of a shell 
fragment wound of the left knee is denied.

A rating in excess of 10 percent for a scar as a residual of 
a shell fragment wound of the left lateral thigh is denied.



		
	JACQUELINE M. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


